Citation Nr: 1724371	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-33 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a right hamstring condition, alternatively characterized as right lower extremity sciatica or radiculopathy.

3.  Entitlement to service connection for a left hamstring condition, alternatively characterized as left lower extremity sciatica or radiculopathy. 

4.  Entitlement to service connection for a right hip condition.

5.  Entitlement to service connection for a left hip condition.

6. Entitlement to service connection for a tumor condition.

7.  Whether new and material evidence has been received which is sufficient to reopen the claim for service connection for a right shoulder condition?


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from October 1990 to May 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 1994, October 2009, and January 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In July 1994, the RO denied service connection for a right shoulder condition.  The Veteran submitted a Notice of Disagreement (NOD) in September 1994, and a Statement of the Case (SOC) was issued in January 1995.  The Veteran did not file a Substantive Appeal, and the decision became final.  

In October 2009, the RO denied service connection for a back condition, bilateral sciatica condition, and bilateral hip condition.  The Veteran filed a NOD in December 2009, and added a claim to reopen the issue of service connection for a right shoulder condition, as well as add entitlement to service connection for a tumor condition, and modify the claim for a bilateral sciatica condition to include a hamstring condition.  In January 2010, the RO denied service connection for the tumor condition, and denied reopening the issue of the right shoulder condition as the Veteran did not submit new and material evidence.  In February 2010, the Veteran submitted a NOD regarding the right shoulder condition.  In February 2011, the Veteran submitted a NOD regarding the tumor condition.  The RO treated this NOD as timely, and issued a SOC for all issues currently on appeal in October 2012.  The Veteran filed in Substantive Appeal in December 2012 and requested a Travel Board hearing.  The Veteran later withdrew his request for a hearing in October 2014.  A Supplemental Statement of the Case (SSOC) was issued in October 2016.

The issues of entitlement to service connection for a back condition, bilateral hamstring condition, bilateral hip condition, and a tumor condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In an July 1994 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a right shoulder condition.  The Veteran filed a timely NOD and the RO issued a January 1995 SOC, but the Veteran did not file a Substantive Appeal and the decision became final.

2.  Evidence received since the July 1994 rating decision and January 1995 SOC is cumulative, and does not address the unestablished nexus element from the July 1994 rating decision.


CONCLUSION OF LAW

1.  The July 1994 rating decision that denied the application to reopen the claim for entitlement to service connection for asbestosis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the July 1994 decision and January 1995 SOC is not new and material, and the criteria for reopening of the claim for entitlement to service connection for entitlement to service connection for asbestosis have therefore not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Right Shoulder Condition

The Veteran's claim of entitlement to service connection for a right shoulder condition was initially denied in July 1994.  The Veteran filed a timely NOD and the RO issued a January 1995 SOC, but the Veteran did not file a substantive appeal or submit new and material evidence prior to an appellate decision in this matter.  The July 1994 decision therefore became final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.156(b), 20.202, 20.1103.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R.             § 20.1103.  In general, Board decisions which are unappealed become final.          38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156 (a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156  "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. , see also McLendon, 20 Vet. App. at 83.

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.

The Veteran's claim was denied due to insufficient evidence establishing a nexus between the Veteran's right shoulder condition and his active duty service, which is required to establish service connection.  Therefore, for the evidence to be new and material in this case, it must address this unestablished fact.

For the following reasons, the Board finds that the evidence received since the July 1994 denial and January 1995 SOC is not new and material because it is cumulative and does not address the unestablished fact at issue.  The Veteran's service treatment records make note of right shoulder pain diagnosed as a strain in November 1991.  The Veteran's separation examination does not list a shoulder condition.  In December 2009, the Veteran submitted VA medical records that only addressed an impairment to his left shoulder, not right.  In January 2010, the Veteran submitted chiropractor treatment records that similarly did not discuss the right shoulder at all.  In February 2010, the Veteran submitted additional medical records that also did not discuss the right shoulder.  In November 2010, the Veteran's new medical records also failed to discuss his right shoulder condition.  In January 2011, the Veteran submitted medical records that showed treatment of the right shoulder between January 2010 and June 2010, with a diagnosis of right shoulder bursitis likely due to overuse.  At the time, the Veteran was still working as a log faller and in construction, and he asked for a medical note regarding his condition for his employer.  The relevant history reports that the Veteran complained of pain for years, but there was no history of orthopedic treatment other than a closed reduction in 1992.  In November 2011, the Veteran's additional medical records once again failed to discuss a right shoulder injury.  Finally, in December 2012, the Veteran's submitted treatment records that only briefly mentioned chronic shoulder pain, but were otherwise nonspecific. 

The Veteran claims that his right shoulder injury was caused by overcompensation due to his left shoulder injury.  He stated in January 2010 that he felt that he was "protecting" his left shoulder, which has strained the right shoulder.  In February 2010, the Veteran reported that he had right shoulder problems for years, though his medical records do not corroborate that account.  Unfortunately, the information proffered since the original rating decision is cumulative as it addresses the existence of an injury, but does not serve to establish the missing element of the Veteran's service connection claim: the nexus.  While there is mention of a right shoulder strain in service, that in of itself is insufficient to establish a nexus between that procedure and the present right shoulder condition, particularly as his shoulder was normal at his separation examination.  As such, the Veteran has not introduced new and material evidence sufficient to reopen his claim of entitlement to service connection for a right shoulder condition.


ORDER

The application to reopen a claim of entitlement to service connection for a right shoulder condition is denied.


REMAND

Remand is necessary in order to properly adjudicate the remaining issues.  Unfortunately, it does not appear that the Veteran was provided an examination to assess his claims for service connection for his hamstring condition or tumor condition.  As the evidence of record, including lay statements, demonstrates at least an indication of a disability related to service, examinations must afford upon remand.  McLendon v. Nicholson, 20 Vet. App. 79, 82-3 (2006).  

Furthermore, the examinations provided did not adequately assess the Veteran's claims of a bilateral hip disability, and a lower back disability.  Sufficient rationale was not provided for each medical opinion of record.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's back condition, bilateral hip condition, bilateral hamstring and/or sciatica condition, and tumor condition.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Schedule the Veteran for a VA examination(s) to determine the current nature and etiology of his back condition, bilateral hip condition, bilateral hamstring and/or sciatica condition, and tumor condition.  The examiner(s) should review the entire claims file, with particular attention to any lay statements as to etiology, as well as the reported in-service injuries.  The examiner should advance an opinion as to the following:

(a).  Is it at least as likely as not (i.e. a probability of 50 percent or more) that the claimed back condition had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service.  

(b).  Otherwise, is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified back disorder was either caused by or aggravated by a service-connected disability.

(c).  Is it at least as likely as not (i.e. a probability of 50 percent or more) that the claimed bilateral hip disorder had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service.  

(d).  Otherwise, is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified bilateral hip disorder was either caused by or aggravated by a service-connected disability.

(e).  Is it at least as likely as not (i.e. a probability of 50 percent or more) that the claimed hamstring, sciatica and/or radiculopathy had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service.  

(f).  Otherwise, is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified hamstring, sciatica and/or radiculopathy was either caused by or aggravated by a service-connected disability.

(g).  Is it at least as likely as not (i.e. a probability of 50 percent or more) that the claimed tumor condition had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service.  

The examination report should specifically state that a review of the record was conducted.  

The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of service connection for a back condition, bilateral hip condition, bilateral hamstring, sciatica and/or radiculopathy condition, and tumor condition.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


